DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 06/28/2021.
Claims 1-21 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/33/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coupler member and proximal support member as stated in claim 8, and the keyhole shape passage as stated in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case, the phrase “means for converting” as stated in claim 18 invokes the claim limitation to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, the phrase “wherein said upper proximal end is coupled to said lower proximal end by a coupler member, wherein said coupler member is supported in operable engagement with a proximal support member that facilities movement of said coupler member and said upper chain-drive assembly and said lower chain drive assembly, wherein said proximal support member is configured to translate axially” renders claim 8 vague and indefinite because it appears to contradict claim 1.  Claim 8 is dependent of claim 1 and claim 1 disclose a drive member configured to apply axial drive motions to the upper and lower chain-drive assembly.  It is unclear how the drive member applies axial motion to the chain-drive assembly and the proximal support member apply axial movement via the coupler member.  For examining purposes, the phrase is interpreted as “wherein said upper proximal end is coupled to said lower proximal end by said drive member, wherein said drive member is supported in operable engagement with a proximal support member that facilities movement of said coupler member and said upper chain-drive assembly and said lower chain drive assembly, wherein said proximal support member is configured to rotate as said upper chain-drive assembly and said lower chain-drive assembly translate axially”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over reference Strobl et al. (2013/0131651) in view of reference Hormann (4,726,247).
Regarding claim 1, Strobl et al. disclose a surgical instrument (10) comprising:
a surgical end effector (2740) comprising a firing member (2768) supported for axial travel within said surgical end effector (2740); and
a lower chain-drive assembly (2730, 2760) operably interfacing with a bottom portion of said firing member.
(Figure 1, 11A-11C and Page 8 paragraph 08)
However, Strobl et al. do not disclose an upper chain-drive assembly, and a drive member configured to operably interface with said upper chain-drive assembly and said lower chain-drive assembly.
Hormann disclose actuator assembly comprising:
an upper flexible-drive assembly (7); 
a lower flexible-drive assembly (8); and 
a drive member (4),
wherein said drive member (4) operably interface with said upper flexible-drive assembly (7),
wherein said drive member (4) operably interface with said lower flexible-drive assembly (8), and
wherein the drive member (4) causes said upper flexible-drive assembly (7) and said lower flexible-drive assembly (8) to applying axial drive motions.
(Figure 1 and Column 2 lines 57-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical instrument of Strobl et al. by incorporating an upper drive assembly and a drive member as taught by Hormann, since a modification would allow for balanced axial load on the firing member, thereby making the overall instrument more reliable.
When modifying Strobl et al. in view of Hormann, the upper flexible-drive assembly is interpreted to be attached to a top portion of the firing member, and the drive member is interpreted to be situated between the upper drive assembly and the lower drive assembly.
Regarding claim 2, Strobl et al. modified by Hormann disclose the upper chain-drive assembly (Strobl et al. – 2730, 2760) comprises a plurality of upper chain-link features (Strobl et al. – 2730) moveably interconnected by an upper flexible member (Strobl et al. – 2760) and wherein the lower chain-drive assembly (Strobl et al. – 2730, 2760) comprises a plurality of lower chain-link features (Strobl et al. – 2730) moveably interconnected by a lower flexible member (Strobl et al. – 2760). (Strobl et al. – Page 8 paragraph 80) (Hormann – Column 2 lines 60-63)
Regarding claim 4, Strobl et al. modified by Hormann disclose the upper chain-link features (Strobl et al. – 2730) comprises an upper sphere, and wherein the lower chain-link features (Strobl et al. – 2730) comprises a lower sphere. (Strobl et al. – Figures 11A-11C)
Regarding claim 7, Strobl et al. modified by Hormann disclose a proximal upper potion of said upper chain-drive assembly (Strobl et al. – 2730, 2760) that is proximal to said drive member (Hormann – 4) is loosely coupled together, wherein an upper distal portion of said upper chain-drive assembly (Strobl et al. – 2730, 2760) that is distal to said drive member (Hormann – 4) is compressed into a substantially rigid upper state configured to apply an upper said axial drive motion to said firing member (Strobl et al. – 2768), wherein a proximal lower potion of said lower chain-drive assembly (Strobl et al. – 2730, 2760) that is proximal to said drive member (Hormann – 4) is loosely coupled together, wherein an lower distal portion of said lower chain-drive assembly (Strobl et al. – 2730, 2760) that is distal to said drive member (Hormann – 4) is compressed into a substantially rigid lower state configured to apply an lower said axial drive motion to said firing member (Strobl et al. – 2768). (Hormann – Figure 1 and Column 3 lines 31-41)
Regarding claim 8, Strobl et al. modified by Hormann disclose the upper chain-drive assembly (Strobl et al. – 2730, 2760) comprises an upper proximal end and an upper distal end, wherein said upper distal end operably interfaces with said top portion of said firing member (Strobl et al. – 2768), wherein the lower chain-drive assembly (Strobl et al. – 2730, 2760) comprises a lower proximal end and a lower distal end, wherein said lower distal end operably interfaces with said bottom portion of said firing member (Strobl et al. – 2768), wherein said upper proximal end is coupled to said lower proximal end by the drive member (Hormann – 4), wherein the drive member (Hormann – 4) is supported in operable engagement with a proximal support member (Hormann – 11) that facilitates movement of said drive member (Hormann – 4) and said upper chain-drive assembly (Strobl et al. – 2730, 2760) and said lower chain drive assembly (Strobl et al. – 2730, 2760), and wherein said proximal support member (Hormann – 11) is configured to rotate as said upper chain-drive assembly (Strobl et al. – 2730, 2760) and said lower chain-drive assembly (Strobl et al. – 2730, 2760). (Hormann – Figure 1 and Column 3 lines 31-41)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over reference Strobl et al. (2013/0131651) in view of reference Hormann (4,726,247) as applied to claim 2 above, and further in view of reference Madocks et al. (4,949,927).
Regarding claim 3, Strobl et al. modified by Hormann disclose the claimed invention as stated above but do not disclose an upper tensioner and a lower tensioner.
Madocks et al. disclose articulable assembly comprising: a flexible member (13); and a tensioner (73), wherein the tensioner (73) is attached to an end of said flexible member (13) to maintain variable tension. (Figure 3 and Column 5 lines 64-68 through Column 6 line 1)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical instrument of Strobl et al. by incorporating the tensioner as taught by Madocks et al., since column 6 lines 12-15 of Madocks et al. states such a modification would ensure the desired tension on the flexible member when the length of the flexible member changes.

Claims 5-6, 9-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Strobl et al. (2013/0131651) in view of reference Hormann (4,726,247) as applied to claim 1 above, and further in view of reference Beardsley (2018/0125594).
Regarding claim 5, Strobl et al. disclose the end effector (2740) coupled to an elongated shaft (30). (Figure 1 and Page 3 paragraph 40)
However, Strobl et al. modified by Hormann do not disclose an articulation joint situated proximal to the drive member.
Beardsley disclose surgical instrument (100) comprising: an elongated shaft (200); an end effector (300); and a drive member (294), wherein the elongated shaft (200) is coupled to the end effector (300) by an articulation joint (206), wherein the articulation joint (206) is configured to facilitate selective articulation of said end effector (300) relative to said elongate shaft (200), and wherein the drive member (294) is located distal to said articulation joint (206). (Figure 2, 29, 40, 43, 44 and Page 3 paragraph 45, Page 4 paragraph 55, Page 7 paragraph 72)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical instrument of Strobl et al. in view of Hormann by incorporating the articulation joint proximal to the drive member as taught by Beardsley, since page 1 paragraph 6 and 8 states such a modification would allow a universal joint configuration while incorporating fewer parts.
Regarding claim 6, Strobl et al. modified by Hormann and Beardsley disclose the articulation joint (Beardsley – 206) comprises a multi-axis articulation joint. (Beardsley – Page 1 paragraph 8)
Regarding claim 9, Strobl et al. modified by Hormann and Beardsley disclose the drive member (Hormann – 4) is located between said upper chain-drive assembly (Strobl et al. – 2730, 2760) and said lower chain-drive assembly (Strobl et al. – 2730, 2760), and wherein said drive member (Hormann – 4) is supported in a position that is distal to said articulation joint (Beardsley – 206). (Beardsley – Figures 29, 40, 43, 44)
Regarding claim 10, Strobl et al. disclose a surgical instrument (10) comprising:
an elongated shaft (30);
a surgical end effector (2740) coupled to said elongate shaft (30),
wherein the surgical end effector comprises:
a first jaw (2744);
a second jaw (2742),
wherein said second jaw (2742) is configured to move relative to said first jaw (2744) between an open position and a closed position; and
a firing member (2768) supported for axial travel within said surgical end effector (2740) between a starting position and an ending position; and
a lower chain-drive assembly (2730, 2760) operably interfacing with a bottom portion of said firing member.
(Figure 1, 11A-11C and Page 8 paragraph 08)
However, Strobl et al. do not disclose an upper chain-drive assembly, a drive member configured to operably interface with said upper chain-drive assembly and said lower chain-drive assembly, and an articulation joint proximal to the drive member.
Hormann disclose actuator assembly comprising:
an upper flexible-drive assembly (7); 
a lower flexible-drive assembly (8); and 
a drive member (4),
wherein said drive member (4) operably interface with said upper flexible-drive assembly (7),
wherein said drive member (4) operably interface with said lower flexible-drive assembly (8), and
wherein the drive member (4) causes said upper flexible-drive assembly (7) and said lower flexible-drive assembly (8) to applying axial drive motions.
(Figure 1 and Column 2 lines 57-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical instrument of Strobl et al. by incorporating an upper drive assembly and a drive member as taught by Hormann, since a modification would allow for balanced axial load on the firing member, thereby making the overall instrument more reliable.
When modifying Strobl et al. in view of Hormann, the upper flexible-drive assembly is interpreted to be attached to a top portion of the firing member, and the drive member is interpreted to be situated between the upper drive assembly and the lower drive assembly.
Beardsley disclose surgical instrument (100) comprising: an elongated shaft (200); an end effector (300); and a drive member (294), wherein the elongated shaft (200) is coupled to the end effector (300) by an articulation joint (206), wherein the articulation joint (206) is configured to facilitate selective articulation of said end effector (300) relative to said elongate shaft (200), and wherein the drive member (294) is located distal to said articulation joint (206). (Figure 2, 29, 40, 43, 44 and Page 3 paragraph 45, Page 4 paragraph 55, Page 7 paragraph 72)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical instrument of Strobl et al. in view of Hormann by incorporating the articulation joint proximal to the drive member as taught by Beardsley, since page 1 paragraph 6 and 8 states such a modification would allow a universal joint configuration while incorporating fewer parts.
Regarding claim 11, Strobl et al. modified by Hormann and Beardsley disclose the upper chain-drive assembly (Strobl et al. – 2730, 2760) comprises a plurality of upper chain-link features (Strobl et al. – 2730) moveably interconnected by an upper flexible member (Strobl et al. – 2760) and wherein the lower chain-drive assembly (Strobl et al. – 2730, 2760) comprises a plurality of lower chain-link features (Strobl et al. – 2730) moveably interconnected by a lower flexible member (Strobl et al. – 2760). (Strobl et al. – Page 8 paragraph 80) (Hormann – Column 2 lines 60-63)
Regarding claim 13, Strobl et al. modified by Hormann and Beardsley disclose the upper chain-link features (Strobl et al. – 2730) comprises an upper sphere, and wherein the lower chain-link features (Strobl et al. – 2730) comprises a lower sphere. (Strobl et al. – Figures 11A-11C)
Regarding claim 14, Strobl et al. modified by Hormann and Beardsley disclose said first jaw (Strobl et al. – 2744) comprises a bottom passage (Strobl et al. – 2741) configured to slidably accommodate said bottom portion of portion of said firing member (Strobl et al. – 2760) and a distal portion of said lower chain-drive assembly (Strobl et al. – 2730, 2760), and wherein said second jaw (Strobl et al. – 2742) comprises a top passage (Strobl et al. – 2741) configured to slidably accommodate said top portion of said firing member (Strobl et al. – 2760) and a distal portion of said upper chain-drive assembly (Strobl et al. – 2730, 2760). (Strobl et al. – Figure 12 and Page 8 paragraph 80) (Hormann – Column 2 lines 60-63)
Regarding claim 15, Strobl et al. modified by Hormann and Beardsley disclose said bottom passage (Strobl et al. – 2741) is sized and shaped relative to each said lower sphere in said distal portion of said lower chain-drive assembly (Strobl et al. – 2730, 2760) to prevent said distal portion of said lower chain-drive assembly (Strobl et al. – 2730, 2760) from buckling as said firing member (Strobl et al. – 2768) is driven from said starting position to said ending position, and wherein said top passage (Strobl et al. – 2741) is sized and shaped relative to each said upper sphere in said distal portion of said upper chain-drive assembly (Strobl et al. – 2730, 2760) to prevent said distal portion of said upper chain-drive assembly (Strobl et al. – 2730, 2760) from buckling as said firing member (Strobl et al. – 2768) is driven from said starting position to said ending position. (Strobl et al. – Figure 12 and Page 8 paragraph 80) (Hormann – Column 2 lines 60-63)
Regarding claim 16, Strobl et al. modified by Hormann and Beardsley disclose said bottom passage (Strobl et al. – 2741) comprises a bottom keyhole shape and wherein said top passage (Strobl et al. – 2741) comprises a top keyhole shape. (Strobl et al. – Figure 12) (Hormann – Column 2 lines 60-63)
Regarding claim 18, Strobl et al. disclose a surgical instrument (10) comprising:
an elongated shaft (30);
a surgical end effector (2740) coupled to said elongate shaft (30),
wherein said surgical end effector comprises a firing member (2768) supported for axial travel within said surgical end effector (2740) between a starting position and an ending position; and
a lower loosley chain-drive assembly (2730, 2760) supported by said elongate shaft (30) and configured to operably interface with a bottom portion of said firing member.
(Figure 1, 11A-11C and Page 8 paragraph 08)
However, Strobl et al. do not disclose an upper loosely-linked chain-drive assembly, a means for converting an upper portion of said loosely-linked chain-drive assembly into a rigid drive member configured to apply axial drive motions to said firing member, and an articulation joint proximal to the means for converting.
Hormann disclose actuator assembly comprising:
an upper flexible-drive assembly (7); 
a lower flexible-drive assembly (8); and 
a drive member (4),
wherein said drive member (4) operably interface with said upper flexible-drive assembly (7),
wherein said drive member (4) operably interface with said lower flexible-drive assembly (8), and
wherein the drive member (4) causes said upper flexible-drive assembly (7) and said lower flexible-drive assembly (8) to applying axial drive motions.
(Figure 1 and Column 2 lines 57-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical instrument of Strobl et al. by incorporating an upper drive assembly and a drive member as taught by Hormann, since a modification would allow for balanced axial load on the firing member, thereby making the overall instrument more reliable.
When modifying Strobl et al. in view of Hormann, the upper flexible-drive assembly is interpreted to be attached to a top portion of the firing member, and the drive member is interpreted as the means for converting and is situated between the upper drive assembly and the lower drive assembly.
Beardsley disclose surgical instrument (100) comprising: an elongated shaft (200); an end effector (300); and a drive member (294), wherein the elongated shaft (200) is coupled to the end effector (300) by an articulation joint (206), wherein the articulation joint (206) is configured to facilitate selective articulation of said end effector (300) relative to said elongate shaft (200), and wherein the drive member (294) is located distal to said articulation joint (206). (Figure 2, 29, 40, 43, 44 and Page 3 paragraph 45, Page 4 paragraph 55, Page 7 paragraph 72)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical instrument of Strobl et al. in view of Hormann by incorporating the articulation joint proximal to the drive member as taught by Beardsley, since page 1 paragraph 6 and 8 states such a modification would allow a universal joint configuration while incorporating fewer parts.
Regarding claim 19, Strobl et al. modified by Hormann and Beardsley disclose the upper loosely-linked chain-drive assembly (Strobl et al. – 2730, 2760) comprises a plurality of upper chain-link features (Strobl et al. – 2730) moveably interconnected by an upper flexible member (Strobl et al. – 2760) and wherein the lower loosely-linlked chain-drive assembly (Strobl et al. – 2730, 2760) comprises a plurality of lower chain-link features (Strobl et al. – 2730) moveably interconnected by a lower flexible member (Strobl et al. – 2760). (Strobl et al. – Page 8 paragraph 80) (Hormann – Column 2 lines 60-63)
Regarding claim 20, Strobl et al. modified by Hormann and Beardsley disclose the upper chain-link features (Strobl et al. – 2730) comprises an upper sphere, and wherein the lower chain-link features (Strobl et al. – 2730) comprises a lower sphere. (Strobl et al. – Figures 11A-11C)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over reference Strobl et al. (2013/0131651) in view of references Hormann (4,726,247) and Beardsley (2018/0125594) as applied to claim 11 above, and further in view of reference Madocks et al. (4,949,927).
Regarding claim 12, Strobl et al. modified by Hormann and Beardsley disclose the claimed invention as stated above but do not disclose an upper tensioner and a lower tensioner.
Madocks et al. disclose articulable assembly comprising: a flexible member (13); and a tensioner (73), wherein the tensioner (73) is attached to an end of said flexible member (13) to maintain variable tension. (Figure 3 and Column 5 lines 64-68 through Column 6 line 1)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical instrument of Strobl et al. by incorporating the tensioner as taught by Madocks et al., since column 6 lines 12-15 of Madocks et al. states such a modification would ensure the desired tension on the flexible member when the length of the flexible member changes.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over reference Strobl et al. (2013/0131651) in view of references Hormann (4,726,247) and Beardsley (2018/0125594) as applied to claim 10 above, and further in view of reference Shelton, IV et al. (2017/0281161)(referred as Shelton).
Regarding claim 17, Strobl et al. modified by Hormann and Beardsley disclose the claimed features as stated above but do not disclose means for applying a retraction force to the firing member without actuating said rotary drive member
Shelton disclose a surgical instrument (20) comprising: a firing member (1620); a means for applying rotary motion (200); and means for applying a retraction force (300) to said firing member (1620) to move said firing member (1620) proximally without actuating said means for applying rotary motion (200).  (Page 9 paragraph 215, Page 10 paragraph 221, Page 14 paragraph 242)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical instrument of Strobl et al. by incorporating the means for applying a retraction force as taught by Shelton, since page 10 paragraph 220 states such a modification would allow for reverse application of the rotary drive motion in the event of a surgical instrument failure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        November 17, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731